Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on January 4, 2022.
Claims 1-19, 21, and 22 have been examined. 


Foreign Priority Date
2. From the record, on May 24, 2021, the US Patent and Trademark Office sent out a letter to indicate an attempt to electronically retrieve the foreign application has failed.
For further assistance, please use the contact information presented in the letter.


Allowable Subject Matter
3. As indicated in the Office action mailed on October 4, 2021:
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 7 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer implemented method of claim 6, wherein the comparison comprises determining a range of user profiles and determining which user profile of the range of user profiles best matches the first set of user interactions,” which are not found in the prior art of record.
Incorporating intervening claim 6 and claim 7 into claims 1, 11, and 18 would put the case in condition for allowance.


Response to Arguments
4. Examiner respectfully disagrees with Applicant’s arguments.

Ignatvyev (US 2017/0318083) discloses  a computer implemented method for deploying an application, the method comprising:
at an application system hosting one or more software applications (0071, 0074, 0094, each application has different extensions and/or plug-ins), 
each software application having a plurality of application deployments (0053, 0055, 0065, 0070, each application has different extensions/plug-ins deployed (i.e., different deployments) based on a specific business/tenant account), 
a first application deployment of an application is based on a first set of user interactions with the application and includes a first set of application features (0010, 0011, 0015, 0018); 
a second application deployment of the application is different to the first application deployment due to being based on a second set of user interactions with the application (0105, 0138, 0186);
the second set of user interactions is different to the first set of user interactions (FIG.5(d), FIG.5(e), different tenants have different usages of software modules, numbers of software licenses, numbers of software transactions); and
the second application deployment includes a second set of application features different from the first set of application features (0085-0090, 0128-0131);
receiving usage information about a user, the usage information indicating a third set of user interactions with an application of the one or more software applications (0100, 0104, 0132);
determining a user profile of the user from the usage information (0132, 0133);
selecting the first application deployment based on the user profile (0019-0024, 0031-0037, 0097); and
deploying the application for the user based on the first application deployment
[0084] computing, constructing or deriving a relevant " signature" for each user or account, or for each set of users, or for a set of accounts, etc.; [0085] implementing a decision process to 




Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-6, 11-14, 17-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0318083 to Ignatyev (hereafter “Ignatyev”).

Claim 1. 
Ignatvyev discloses a computer implemented method for deploying an application, the method comprising:
at an application system hosting one or more software applications (0071, 0074, 0094, each application has different extensions and/or plug-ins), 
each software application having a plurality of application deployments (0053, 0055, 0065, 0070, each application has different extensions/plug-ins deployed (i.e., different deployments) based on a specific business/tenant account), 
a first application deployment of an application is based on a first set of user interactions with the application and includes a first set of application features (0010, 0011, 0015, 0018); 
a second application deployment of the application is different to the first application deployment due to being based on a second set of user interactions with the application (0105, 0138, 0186);
the second set of user interactions is different to the first set of user interactions (FIG.5(d), FIG.5(e), different tenants have different usages of software modules, numbers of software licenses, numbers of software transactions); and
the second application deployment includes a second set of application features different from the first set of application features (0085-0090, 0128-0131);
receiving usage information about a user, the usage information indicating a third set of user interactions with an application of the one or more software applications (0100, 0104, 0132);
determining a user profile of the user from the usage information (0132, 0133);
selecting the first application deployment based on the user profile (0019-0024, 0031-0037, 0097); and
deploying the application for the user based on the first application deployment
[0084] computing, constructing or deriving a relevant " signature" for each user or account, or for each set of users, or for a set of accounts, etc.; [0085] implementing a decision process to determine an optimal or more optimal allocation of users, accounts or tenants to one or more resources (or an optimal or more optimal allocation of one or more resources to a user, account, set of accounts, etc.), where the decision process may depend upon one or more of [0086] a status of the resources being used by the user, account, or tenant, or by an aggregate set of the same (where the status may be expressed relative to a maximum capacity, relative to a desired operating level, etc.); [0087] a current or expected demand for a resource or resources by the user, account, or tenant ( based, for example, on a value of certain parameters related to the operational status of a business or organization of which the user is a part, such as inventory, revenue, inventory velocity, sales, number of employees, expansion planning, project planning, etc.); [0088] an agreed upon level or quality of service (QoS) to be provided to the user, account, or tenant by the platform operator; [0089] a status or expected status of the platform as a whole with regards to resource demand, load balancing, or another platform operational metric; and [0090] implementing a decision process to perform one or more of (a) assignment of an account (i.e., a tenant) or set of accounts to a server, (b) current or future planning of infrastructure requirements ( based on current or expected demand and tenant or user levels), (c) modeling of possible allocation scenarios and their sensitivity to changes in the number or resource usage of tenants or users. Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods 

[0127] Based at least in part on the signature(s), assist the system in making allocation decisions, predictions, or observations, such as: [0128] For an existing tenant/account: the "predictions" may be relatively high-level (such as one of the tenants in a group may need to be moved or re-assigned); however, in general the more granular the predictions, the more useful they will be; [0129] For placement or assignment of a new tenant/account--see Example 4 in the following description; [0130] A signature or set of signatures could be used to evaluate or identify which tenants or users are responsible for performance issues that are impacting others in a specific location and/or during a specific time interval; or [0131] Determining QoS metrics, ensuring compliance with contractual obligations regarding maintaining a certain level of service, performing optimizations of the financial impact of certain types of resource usage, etc.

Claim 2. 
Ignatyev discloses the computer implemented method of claim 1, further comprising, at the application system: receiving usage information from another user (‘second user’); determining another user profile (‘second user profile’) based on the usage information from the second user; and selecting the second application deployment for the second user based on the second user profile; and deploying the first application for the second user based on the second application deployment (FIG.2, resource deployment of Tenant A, resource deployment of Tenant Z, and related text).

Claim 3. 
 the computer implemented method of claim 1 wherein the user profile is based on patterns in the usage information of the user (0011, 0103, 0106).

Claim 4. 
Ignatyev discloses the computer implemented method of claim 3 wherein patterns in usage information are determined by analysing the usage information in accordance with one or more metrics (0010, 0011, 0015, 0018).

Claim 5. 
Ignatyev discloses the computer implemented method of claim 1, wherein the first set of user interactions, second set of user interactions and third set of user interactions are events generated by a user interacting with a client application on a user device 

[0105] This distribution/allocation may be performed by considering observed changes/variance in the observed "signatures" among different tenants, as segmented by location, vertical, number of users by tenant, different seasonal CIR usage in different counties, etc. Each seasonal pattern may be associated with local country holidays, events etc. in order to utilize that information in the distribution planning; and [0106] By observing different tenants' usage "signatures", an embodiment of the inventive system may assemble a "signatures" library which can be processed in aggregate to assist platform management/ administration to make more optimal decisions regarding existing tenants' distribution among servers or the optimal allocation of new tenants, by comparing their attributes (e.g., location, number of users, vertical etc.) to existing tenants' attributes and their usage "signatures". For example, this comparison may be based on pattern matching or application of a machine learning technique to identify the characteristic or characteristics of an account or 
[0138] the distribution or redistribution of tenants may be implemented by considering the potential variance in observed "signatures" among different tenants by location, vertical, number of users by tenant, different seasonality CIR usage in different counties, or other relevant factor. Each seasonality pattern could be linked to local country holidays, events, etc. to utilize it in the distribution planning; and [0139] By observing different tenants' usage "signatures", a system can assemble a "signatures" library which may help a cloud management team to make a more optimal distribution of new tenants among the available resources; this may be done by comparing a new tenants' attributes (location, number of users, vertical, etc.) to existing tenants' attributes and the existing tenants' usage "signatures", and using that information to estimate or predict the expected usage signature for a new tenant/account or set of users.

Claim 6. 
Ignatyev discloses the computer implemented method of claim 1, wherein selecting the first application deployment based on the user profile includes a comparison between the user profile and the first set of user interactions (0011, 0104, 0134, 0139).

Claim 11. 
Ignatyev discloses a computer implemented method for deploying an application, the method comprising:
determining, by a processing system, a first application profile based on usage of a software application (0105, 0138, 0186);
determining, by the processing system, a second application profile based on usage of the software application that is different to the first application profile (0106, 0139); 
determining a first application deployment of the software application for the processing system based on the first application profile (0108, 0186, 0051);
the first application deployment comprises a first set of application features (0053, 0055, 0065, 0070, each application has different extensions/plug-ins deployed (i.e., different deployments) based on a specific business/tenant account); 
determining a second application deployment of the software application for the processing system based on the second application profile (0052, 0085, 0147);
the second application deployment comprising a second set of application features different from the first set of application features (0085-0090, 0128-0131, 0159);
receiving, at the processing system, user usage information for a user, the user usage information comprising information indicating usage of the software application (0011, 0018, 0103, 0106); 
selecting, by the processing system and based on the user usage information, the first application deployment and not the second application deployment (0019-0024, 0031-0037, 0097, 0106);
based on the selection of the first application deployment, deploying by the processing system, the first application deployment of the software application for the user (0010, 0150, 0153, 0164).

Claim 12. 
Ignatyev discloses the computer implemented method of claim 11, wherein the first application profile is based on first application usage information, wherein the first application usage information is information about usage of the application based on a first set of user interactions with the application (0151, 0154, 0155).

Claim 13. 
Ignatyev discloses the computer implemented method of claim 12, wherein the second application profile is based on second application usage information, wherein the second application usage information is information about usage of the application based on a second set of user interactions with the application and wherein the second set of user interactions is different to the first set of user interactions (0130, 0138, 0150, 0179). 

Claim 17. 
Ignatyev discloses the computer implemented method of claim 15, wherein determining a first application profile comprises determining a use case via one or more of: heuristics; data mining; pattern recognition; artificial intelligence; and machine learning (0010, 0011, 0016, 0153).

Claim 18. 
Ignatyev discloses non-transient computer-readable storage, storing instructions that when executed by a processor, cause the processor to:
determine a first application profile for a software application (0052, 0085, 0106, 0147);
determine a second application profile for the software application that is different to the first application profile (0105, 0138, 0186);
determine a first application deployment of the software application for the first application profile (0150, 0153, 0164);
the first application deployment comprises a first set of application features (0053, 0055, 0065, 0070, each application has different extensions/plug-ins deployed (i.e., different deployments) based on a specific business/tenant account); 
determine a second application deployment of the software application for the second application profile (0108, 0139, 0186, 0051);
the second application deployment comprising a second set of application features different from the first set of application features (0085-0090, 0128-0131, 0159);
receive user usage information for a user, the user usage information comprising information indicative of usage of the first software application (0010, 0106, 0159, 0179);
determine the first application profile for the user based on the user usage information (0010, 0011, 0016, 0153);
select, from a group including the first application deployment and the second application deployment the first application deployment for the user based on the determined first application profile (0031-0037, 0097, 0106, 0138, 0150); and
deploy the first application deployment for the user (0130, 0151, 0154, 0155, 0179).

Claim 19. 
Ignatyev discloses the non-transient computer-readable storage of claim 18, wherein determining the first application profile for the user based on the user usage information includes a comparison of the user usage information and the first application profile (0105, 0138, 0186).

Claim 21. 
Ignatyev discloses the non-transient computer-readable storage of claim 19, further comprising instructions to cause the processor to: receive additional user usage information for the user (0052, 0085, 0106, 0147); 
determine the second application profile for the user based on the additional user usage information; and deploy the second application deployment for the user (0010, 0406, 0159, 0179).

Claim 22. 
Ignatyev discloses the computer implemented method of claim 1, further comprising, after deploying the first application deployment to the user: receiving subsequent usage information about the user (0010, 0016, 0085); 
determine an updated user profile of the user based at least in part on the subsequent usage information; selecting the second application deployment based on the updated user profile (0052, 0098, 0182); and 
deploying the application for the user based on the second application deployment (0025, 0090, 0106, 0139).


Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev in view of US 2017/0031706 to Podvratnik et al. (hereafter “Podvratnik”).

Claim 14. 
Ignatyev does not disclose the computer implemented method of claim 12, wherein determining a first application profile comprises determining a use case based on a specified metric of the application usage information.
However, Podvratnik further discloses determining a first application profile comprises determining a use case based on a specified metric of the application usage information (0005, 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Podvratnik’s teaching into Ignatyev‘s teaching.  One would have been motivated to do so to optimize resource placement as suggested by Podvratnik (0003, 0004).

Claim 15. 
Ignatyev does not disclose the computer implemented method of claim 14, wherein a specified metric measures a computing resource.
However, Podvratnik further discloses a specified metric measures a computing resource (0021, 0027).


Claim 16. 
Ignatyev does not disclose the computer implemented method claim 15, wherein the specified metric is one or more of: a frequency of an event; CPU usage; memory usage; network utilisation; or disk usage.
However, Podvratnik further discloses the specified metric is one or more of: CPU usage; memory usage; network utilisation; or disk usage (0021, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Podvratnik’s teaching into Ignatyev‘s teaching.  One would have been motivated to do so to optimize resource placement as suggested by Podvratnik (0003, 0004).


Conclusion
9. Applicants' amendment necessitated the new ground(s)/mapping(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192